On February 10, 1978, petitioner filed for leave to file a petition for writ of mandamus and further prayed that a writ of mandamus issue to the United States District Court for the Northern District of Illinois directing the District Court to dissolve the preliminary injunction in Lektro-Vend Corp. v. Vendo Co. In Vendo Co. v. Lektro-Vend Corp., 433 U. S. 623 (1977), this Court had held that the preliminary injunction violated the Anti-Injunction Act, 28 U. S. C. § 2283. The Court has now been advised of an order entered on April 6, 1978, dissolving the injunction in accordance with the judgment of this Court. Petitioner’s motion is therefore dismissed as moot.